Citation Nr: 1813794	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from February 1952 to February 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied entitlement to TDIU.  The Veteran perfected a timely appeal of that determination to the Board.  See March 2015 Notice of Disagreement; March 2016 Statement of the Case; April 2016 Substantive Appeal (VA Form 9).

In January 2018, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.102, 3.159.  Because the grant of service connection represents a full grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability. 38 C.F.R. § 4.16 (a)(3). 

The Veteran is service-connected for basosquamous carcinoma of the left posterior base and mid posterior neck at 40 percent; basal cell carcinoma of the neck, head, and left interior helix at 30 percent; basal cell carcinoma of the mid upper back, right lower back, right lower lateral back, and right lower medial back at 10 percent; loss of portion of the left auricle at 10 percent; basal cell carcinoma of the left forearm at 0 percent; basal cell carcinoma of the right elbow at 0 percent; basal cell carcinoma of the right chest at 0 percent; basal cell carcinoma of the left tibial tubercle at 0 percent; and left ear hearing loss at 0 percent.  The Veteran is receipt of a total combined rating of 70 percent.  Thus, the threshold disability percentage requirement under 38 C.F.R. § 4.16(a) has been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, considering his education, experience and skills.

For a Veteran to prevail on a claim for a TDIU, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a Veteran is entitled to a TDIU, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's DD-214 Forms document that he served as a carpenter while in active service.  At the January 2018 hearing, the Veteran testified that he was first an infantry man and then became a carpenter.

Here, the Veteran is no longer employed, and that he last worked in January 2010.  The Veteran indicated in his November 2013 and June 2014 Applications for Increased Compensation Based on Unemployability that all of his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  The Veteran reported that he had a high school diploma and received on-the-job training to operate equipment in a position at a factory.  He also testified that he was a supervisor at a die manufacturing company for 15 to 20 years, before being laid off due to the manifestations of his service-connected disabilities, to specifically include his inability to hear, his inability to bend to complete tasks, and his regular absenteeism due to the frequency in doctor appointments.

During the January 2018 hearing, the Veteran testified that his service-connected disabilities, to specifically include skin cancer and left ear hearing loss, precluded him from obtaining and maintaining gainful employment in his position as a supervisor of a die manufacturing company.  More specifically, he testified that due to ongoing treatment for skin cancer, he had regular appointments that took him away from the job site on a frequent basis.  He further testified that he could not pass the hearing tests for his supervisory position, resulting in his disqualification for purposes of hearing; as a result, he was laid off.  Additionally, the Veteran testified that after he was laid off, he applied to various jobs and was not hired.

The Veteran received several VA examinations for his various service-connected disabilities.  In an October 2014 DBQ examination concerning the Veteran's scars covering his entire body from basal cell carcinoma excisions, the physician opined that the skin condition did not impact the Veteran's ability to work.  Additionally, in a November 2016 Compensation and Pension (C&P) examination, the examiner did not note that the Veteran's condition impacted his ability to work.  

Having carefully reviewed the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran is currently precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  And although the October 2014 and November 2016 VA examiners did not find that the Veteran was unemployable due to his service-connected disabilities, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board has considered the Veteran's educational level and history of experience in manual labor, and finds it reasonable to conclude that his service-connected disabilities, as a whole, would render him unable to obtain and maintain substantially gainful employment.  In sum, the Board resolves all reasonable doubt in the Veteran's favor and determines that evidence of record supports a finding that his service-connected disabilities preclude his ability to secure or follow a substantially gainful occupation.  As such, entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2017).


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


